UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 -OR- [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-36379 PACIFICHEALTH LABORATORIES, INC. (Exact name of Small Business Issuer as specified in its charter) DELAWARE 22-3367588 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 100 Matawan Road, Suite 420 Matawan, NJ 07747 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(732) 739-2900 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subjected to such filing requirements for the past 90 days. Yes[X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-25 of the Exchange Act) Yes[] No [X] At November 14, 2007, there were 13,501,426 shares of common stock, par value $0.0025 per share, of the issuer outstanding. Transitional small business disclosure format: Yes [] No [X] PACIFICHEALTH LABORATORIES, INC. TABLE OF CONTENTS CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Balance Sheets as of September 30, 2007 (Unaudited) and December 31, 2006 4 Statements of Operations (Unaudited) for the three and nine months ended September 30, 2007 and 2006 5 Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2007 and 2006 6 Notes to Financial Statements 7 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3.CONTROLS AND PROCEDURES 14 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 14 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 15 ITEM 5.OTHER INFORMATION 15 ITEM 6.EXHIBITS 15 SIGNATURES 17 2 Cautionary Note Regarding Forward-Looking Statements As used herein, unless we otherwise specify, the terms the “Company,” "we," "us," and "our" means PacificHealth Laboratories, Inc. This Report contains forward-looking statements concerning our financial condition, results of operations and business, including, without limitation, statements pertaining to: · The development, testing, and commercialization of new products and the expansion of the market for our current products; · The receipt of royalty payments from our agreements with business partners; · Implementing aspects of our business plans; · Financing goals and plans; · Our existing cash and whether and how long these funds will be sufficient to fund our operations; and · Our raising of additional capital through future equity financings. These and other forward-looking statements are primarily in the section entitled "Management's Discussion and Analysis of Financial Conditions and Results of Operations". Generally, you can identify these statements because they include phrases such as "anticipates," "believes," "expects," "future," "intends," "plans," and similar terms. These statements are only predictions. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy, and actual results may differ materially from those we anticipated due to a number of uncertainties, many of which are unforeseen. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this Report on Form 10-QSB. Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including those stated in this Report. We undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise.We cannot be sure when or if we will be permitted by regulatory agencies to undertake clinical trials or to commence any particular phase of clinical trials.Because of this, statements regarding the expected timing of clinical trials cannot be regarded as actual predictions of when we will obtain regulatory approval for any “phase” of clinical trials. We believe it is important to communicate our expectations to our investors. There may be events in the future, however, that we are unable to predict accurately or over which we have no control.Cautionary language in this Report provides examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. 3 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PACIFICHEALTH LABORATORIES, INC. BALANCE SHEETS ASSETS September 30, December 31, 2007 2006 (Unaudited) Current assets: Cash and cash equivalents $ 1,797,172 $ 2,564,038 Accounts receivable, net 1,080,213 502,234 Inventories, net 2,086,651 1,913,275 Prepaid expenses 113,097 144,059 Total current assets 5,077,133 5,123,606 Property and equipment, net 144,087 74,163 Deposits 10,895 10,895 Total assets $ 5,232,115 $ 5,208,664 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable $ 43,885 $ 44,327 Accounts payable and accrued expenses 616,942 960,757 Deferred revenue 480,508 244,197 Total current liabilities 1,141,335 1,249,281 Stockholders' equity: Common stock, $.0025 par value; authorized 50,000,000 shares; issued and outstanding: 13,486,426 shares at September 30, 2007 and 12,776,690 shares at December 31, 2006 33,716 31,942 Additional paid-in capital 18,782,165 17,867,945 Accumulated deficit (14,725,101 ) (13,940,504 ) 4,090,780 3,959,383 Total liabilities and stockholders' equity $ 5,232,115 $ 5,208,664 See accompanying notes to financial statements. 4 PACIFICHEALTH LABORATORIES, INC. STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (UNAUDITED) Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Revenues: Net product sales $ 2,134,736 $ 1,774,130 $ 6,023,519 $ 5,096,732 Cost of Goods Sold: Cost of product sales 1,196,772 976,738 3,634,018 2,687,824 Write off of obsolete inventory 439,208 - 439,208 - Total cost of goods sold 1,635,980 976,738 4,073,226 2,687,824 Gross profit 498,756 797,392 1,950,293 2,408,908 Selling, general and administrative expenses 890,049 705,564 2,569,878 2,236,327 Research and development expenses 35,327 53,916 162,490 141,400 Depreciation expense 26,777 14,329 67,108 43,281 952,153 773,809 2,799,476 2,421,008 Net operating (loss) income (453,397 ) 23,583 (849,183 ) (12,100 ) Other income (expense): Gain on sale of patents/technology, net of expenses of $90,795 - - - 3,909,205 Interest income 16,603 31,516 52,534 64,249 Interest expense (1,114 ) (915 ) (2,951 ) (31,051 ) Other income 5,003 - 15,003 - 20,492 30,601 64,586 3,942,403 (Loss) income before income taxes (432,905 ) 54,184 (784,597 ) 3,930,303 Provision for income taxes - - - 1,278,000 Net (loss) income (432,905 ) 54,184 (784,597 ) 2,652,303 Less: Preferred dividends - - - (10,425 ) Net (loss) income applicable to common stockholders $ (432,905 ) $ 54,184 $ (784,597 ) $ 2,641,878 Basic (loss) income per share $ (0.03 ) $ 0.00 $ (0.06 ) $ 0.23 Diluted (loss) income per share $ (0.03 ) $ 0.00 $ (0.06 ) $ 0.20 Weighted average common shares - Basic 13,446,579 12,702,460 13,251,766 11,620,214 Weighted average common shares - Diluted 13,446,579 14,328,082 13,251,766 13,389,104 See accompanying notes to financial statements. 5 PACIFICHEALTH LABORATORIES, INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2007 2006 Cash flows from operating activities: Net (loss) income $ (784,597 ) $ 2,652,303 Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation 67,108 43,281 Allowance for doubtful accounts 9,000 9,000 Writedown of packaging inventory 49,135 - Equity instrument based compensation/consulting expense 189,958 154,875 Gain on sale of patents and technology, net of expenses of $90,795 - (3,909,205 ) Provision for income taxes - 1,278,000 Write-off of inventory 439,208 - Changes in assets and liabilities: (Increase) in accounts receivable (586,979 ) (619,784 ) (Increase) decrease in inventories (661,719 ) 291,570 Decrease in prepaid expenses 30,962 17,403 (Increase) in deposits - (20,591 ) (Decrease) in accounts payable/accrued expenses (343,815 ) (1,147,323 ) Increase (decrease) in deferred revenue 236,311 (8,927 ) Net cash used in operating activities (1,355,428 ) (1,259,398 ) Cash flows from investing activities: Purchase of property and equipment (137,032 ) (55,003 ) Proceeds from sale of patents and technology, net of expenses of $90,795 - 3,909,205 Net cash (used in) provided by investing activities (137,032 ) 3,854,202 Cash flows from financing activities: Issuance of notes payable 79,305 766,100 Repayments of notes payable (79,747 ) (863,119 ) Repayments of convertible notes payable - (500,000 ) Common stock issued 450,000 - Proceeds from common stock options/warrants exercised 276,036 900,930 Net cash provided by financing activities 725,594 303,911 Net (decrease) increase in cash and cash equivalents (766,866 ) 2,898,715 Cash and cash equivalents, beginning balance 2,564,038 138,487 Cash and cash equivalents, ending balance $ 1,797,172 $ 3,037,202 Supplemental disclosures of cash flow information: Cash paid for interest $ 2,951 $ 31,051 Schedule of non-cash financing activity: Conversion of 90,909 shares of Series A Preferred Stock into 909,091 shares of common stock $ - $ 966,387 See accompanying notes to financial statements. 6 PACIFICHEALTH LABORATORIES, INC. NOTES TO FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (UNAUDITED) 1. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions for Form 10-QSB and Item 310 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The unaudited financial statements should be read in conjunction with the financial statements and footnotes thereto included in the Company's annual report on Form 10-KSB for the year ended December 31, 2006. On February 22, 2006, pursuant to an Asset Purchase Agreement of the same date, the Company sold to Mott’s LLP, a division of Cadbury Schweppes Americas Beverages (“CSAB”) the patents, trademarks, web sites, and other intellectual property related to its ACCELERADE and ENDUROX sports nutrition product lines for $4,000,000 in cash and potential future royalty payments. Simultaneously, the Company entered into a License Agreement with CSAB giving it the exclusive, royalty free right to continue to sell its sports nutrition products in powder, gel and pill form.Consequently, the Company will continue to sell its current sports nutrition products in the same manner as prior to the sale of the intellectual property assets. The Company will receive royalty payments for a finite period following the launch of a product using the purchased assets, subject to an annual limitation on the amount of the royalty. There are no minimum royalties. CSAB launched a ready-to-drink (“RTD”) product in late June 2007. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenue and expenses during the reporting period.Actual results may differ from these estimates. The significant estimates and assumptions made by the Company are in the area of revenue recognition as it relates to customer returns, inventory obsolescence, allowance for doubtful accounts, and valuation allowances for deferred tax assets, and valuation of equity instruments issued under Statement of Financial Accounting Standards ("SFAS") No. 123R, "Share-Based Payment" ("SFAS 123R"). 2. Revenue Recognition Sales are recognized when all of the following criteria are met:(1) persuasive evidence that an arrangement exists; (2) delivery has occurred or services have been rendered; (3) the seller’s price to the buyer is fixed and determinable; and, (4) collectibility is reasonably assured.Sales are recorded net of incentives paid to customers. The Company has a sales agreement with a significant customer for all products sold to this customer whereby all unsold product is subject to return provisions.The Company recognizes revenue when this major customer sells through its products to its consumers.At September 30, 2007, the Company has deferred $480,508 in revenues related to this customer. At December 31, 2006, the Company had deferred $244,197 in revenues related to this customer. 3. Inventories As of September 30, 2007 and December 31, 2006, inventories consisted of the following: Sept. 30, 2007 (Unaudited) December 31, 2006 Raw materials $ 440,326 $ 531,995 Work in process - 77,771 Packaging supplies 64,970 41,378 Finished goods 1,358,985 1,165,188 Finished goods on consignment 222,370 96,943 $ 2,086,651 $ 1,913,275 7 Included above are reserves against finished goods of $817,815 and $545,648, respectively, at September 30, 2007 and December 31, 2006 4. Stock Based Compensation Effective January 1, 2006, the Company adopted SFAS 123R which establishes standards for transactions in which an entity exchanges its equity instruments for goods or services. SFAS 123R focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions, including issuances of stock options to employees. Utilizing the Modified Prospective method, the Company recorded charges of $65,091 and $188,448, respectively, in the three- and nine- months ended September 30, 2007, representing the effect on loss from continuing operations, loss before income taxes, and net loss. The impact of the adoption of 123R was to reduce basic earnings per share by $0.00 and $0.01, respectively, in the three- and nine- months ended September 30, 2007. The Company recorded charges of $42,376 and $141,256, respectively in the three- and nine- months ended September 30, 2006, representing the effect on income from continuing operations, income before income taxes, and net income. The impact of the adoption of 123R was to reduce basic earnings per share by $0.00 and $0.01, respectively, in the three- and nine- months ended September 30, 2006. The Company granted 35,000 stock options to employees and directors during the three months ended September 30, 2007 with exercise prices ranging from $1.90 to $1.93 per share. 20,000 of these options vest in the first quarter of 2008 and 15,000 of these options vest ratably through the third quarter of 2010. These options were determined to have a total fair value of $55,465. The Company granted 61,000 stock options to employees and directors during the nine months ended September 30, 2007 with exercise prices ranging from $1.90 to $2.14 per share. These options were determined to have a total fair value of $101,519. Compensation expense recognized during the three months ended September 30, 2007 amounted to $65,091. Compensation expense recognized during the nine months ended September 30, 2007 amounted to $188,448. These amounts were charged to operations and added to paid-in capital in accordance with SFAS 123R.The Company granted no options to employees and directors during the three months ended September 30, 2006. The Company granted 508,000 options to employees and directors during the nine months ended September 30, 2006 with exercise prices ranging from $0.20 per share to $0.60 per share. 241,333 of these options vest during the first quarter of 2007; 133,333 of these options vest during the first quarter of 2008; and 133,334 of these options vest during the first quarter of 2009. These options were determined to have a total fair value of $230,540. These options were determined to have a fair value of $25,302 for the three months ended September 30, 2006 and $75,904 for the nine months ended September 30, 2006. In addition, $17,074 and $65,352 for the three- and nine-month periods ending September 30, 2006 respectively consist of options expense from options issued prior to January 1, 2006. These amounts were charged to operations and added to paid-in capital in accordance with SFAS 123R. The total intrinsic value of options exercised during the three and nine months ended September 30, 2007 was $83,670 and $109,280, respectively. The total intrinsic value of options exercised during the three and nine months ended September 30, 2006 was $6,748 and $59,248, respectively. The Company granted no stock options to consultants during the three months ended September 30, 2007. The Company granted 1,000 stock options to a consultant during the nine months ended September 30, 2007 that vested upon grant with an exercise price of $2.10 per share. These options were determined to have a fair value of $1,510 that was charged to operations and added to paid-in capital in the nine month period ended September 30, 2007.In addition, 22,500 options previously issued to consultants expired during the first nine months of 2007.The Company granted 2,500 stock options to consultants during the three months ended September 30, 2006 that vested upon grant with an exercise price of $1.23 per share. These options were determined to have a fair value of $2,860 that was charged to operations and added to paid-in capital in the three-month period ended September 30, 2006. The Company granted 91,500 stock options to consultants during the nine months ended September 30, 2006 that vested upon grant with exercise prices ranging from $0.20 to $1.23 per share. These options were determined to have a fair value of $13,619 that was charged to operations and added to paid-in capital in the nine-month period ended September 30, 2006. In summary, compensation charges to operations for the periods presented are as follows: Three Months Nine Months Ended 9/30 Ended 9/30 2007 2006 2007 2006 Employee compensation $ 65,091 $ 42,736 $ 188,448 $ 141,256 Consultant compensation - 2,860 1,510 13,619 $ 65,091 $ 45,596 $ 189,958 $ 154,875 A summary of employee options activity under our plans as of September 30, 2007 and changes during the nine-month period then ended is presented below: 8 Weighted- Weighted- Average Average Remaining Aggregate Exercise Contractual Intrinsic Options Shares Price Term (Years) Value Balance, January 1, 2007 2,011,500 $ 1.12 Granted during the period 61,000 $ 2.00 Exercised during the period (66,000 ) $ 0.69 Expired during the period (33,000 ) $ 3.80 Outstanding, September 30, 2007 1,973,500 $ 1.12 2.52 $ 1,731,825 Exercisable, September 30, 2007 1,210,834 $ 1.20 1.67 $ 1,072,393 The market value of the Company’s common stock as of September 30, 2007 was $1.85 per share. Weighted- Average Grant-Date Non-vested Shares Shares Fair Value Non-vested, January 1, 2007 942,000 $ 0.81 Granted during the period 61,000 $ 2.00 Vested during the period (240,334 ) $ 0.52 Forfeited during the period - $ - Non-vested, September 30, 2007 762,666 $ 1.00 As of September 30, 2007, the total fair value of non-vested awards amounted to $428,222. The weighted average remaining period over which such options are expected to be recognized is 2.30 years. The fair value of each option award during the three months ended September 30, 2007 is estimated on the date of grant using the Black-Scholes option valuation model that uses the assumptions noted in the following table: Sept. 30, 2007 Expected volatility 117% Weighted-average volatility 117% Expected dividends 0.0% Expected term (in years) 5 Risk-free rate 4.20% 5. Income Taxes The Companyhas approximately $15,630,000 in federal and $2,728,000 in state net operating loss carryovers generated through December 31, 2006 that can be used to offset future taxable income in calendar years 2007 through 2026. The net operating loss carryovers will expire in the year 2015 through the year 2026. As of September 30, 2007, the Company has fully reserved for these net operating loss carryovers. In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” - an interpretation of FASB Statement No. 109 (“FIN 48”), which clarifies the accounting and disclosure for uncertain tax positions, as defined. FIN 48 seeks to reduce the diversity in practice associated with certain aspects of the recognition and measurement related to accounting for income taxes. The Company adopted the provision of FIN 48 effective January 1, 2007. The adoption of FIN 48 had no material effect on the Company’s results of operations or financial position. 9 6. Concentration The Company’s largest customer accounted for approximately 29% of net sales for the three months ended September 30, 2007 and the Company’s two largest customers accounted for approximately 20% and 19%, respectively, of net sales for the three months ended September 30, 2006. The Company’s two largest customers accounted for approximately 20% and 14%, respectively, of net sales for the nine months ended September 30, 2007 and the Company’s two largest customers accounted for approximately 20% and 19%, respectively, of net sales for the nine months ended September 30, 2006.At September 30, 2007, amounts due from these two customers represented approximately 44%and 4%, respectively, of accounts receivable. At December 31, 2006, amounts due from these two customers represented approximately 27% and 14%, respectively, of accounts receivable. No other customers exceeded 10% of respective captions noted above. Two suppliers accounted for approximately 63% and 37%, respectively, of total inventory purchases for the three months ended September 30, 2007 and one supplier accounted for approximately 80% of total inventory purchases for the three months ended September 30, 2006.Two suppliers accounted for approximately 66% and 24%, respectively, of total inventory purchases for the nine months ended September 30, 2007 and two suppliers accounted for approximately 66% and 21%, respectively, of total inventory purchases for the nine months ended September 30, 2006.At September 30, 2007, amounts due to these two vendors represented approximately 34% and 20%, respectively, of accounts payable and accrued expenses.At December 31, 2006, amounts due to these two vendors represented approximately 3% and 2%, respectively, of accounts payable and accrued expenses. No other vendors exceeded 10% of respective captions noted above. 7. Equity Instruments Stock Issued During the three months ended September 30, 2007, the Company did not sell any shares of its common stock. During the nine months ended September 30, 2007, the Company sold 243,243 shares of its common stock as a result of a private sale of stock to a new director of the Company and an investment fund managed by another new director of the Company resulting in proceeds of $450,000. Options and Warrants During the three months ended September 30, 2007, 47,000 options and 87,080 warrants were exercised, resulting in proceeds of $69,257. Of these shares, 27,604 were issued pursuant to warrants with a cashless exercise feature. During the nine months ended September 30, 2007, 66,000 options and 400,493 warrants were exercised, resulting in proceeds of $276,036. Of these shares, 35,724 were issued pursuant to warrants with a cashless exercise feature. 8. Subsequent Event Between October 1, 2007 and November 14, 2007, the Company has issued an additional 15,000 shares of its common stock as a result of the exercise of options, resulting in proceeds of $7,550 10 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In this Report on Form 10-QSB, the terms the “Company,” “we”, “us,” and “our” refer to PacificHealth Laboratories, Inc. (a)Introduction PacificHealth Laboratories is a nutrition technology company that was incorporated in the State of Delaware in April 1995.Our mission is to discover, develop, and commercialize nutritional products to improve health, manage chronic disease, and enhance existing therapies that are patentable and are substantiated by well-controlled clinical trials conducted at leading university research centers. Our principal areas of focus include sports performance, weight loss, and management of Type II diabetes. Our products can be marketed without prior Food and Drug Administration (“FDA”) approval under current regulatory guidelines.We employ multiple strategies for the commercialization of our technologies: 1) launch a brand via highly targeted consumer channels, 2) license the technology to a major food or drug company, or 3) a combination of both 1 and 2. We are focused on developing patented protein-based nutrition products using two core technology platforms.One platform involves the activation of biochemical pathways by specific nutritional compositions to enhance muscle growth, energy, and transport pathways.Using this nutritional technology platform, our research efforts have been directed to product development for 1) improving exercise performance, 2) post-surgical muscle recovery, and 3) oral rehydration.The second technology platform involves stimulation of specific satiety peptides that are released in the stomach.Using this nutritional technology platform, our research efforts have been directed in product development for 1) appetite suppression and weight loss, and 2) management of Type II diabetes. ACTIVATION OF MUSCLE GROWTH, ENERGY AND TRANSPORT PATHWAYS Exercise Performance Our research into factors influencing exercise performance and muscle growth and recovery has led to the development and commercialization of a new generation of sports and recovery drinks.The key to our technology is the specific ratio in which protein is combined with carbohydrates.We have two patents on this technology and over 18 studies have been published demonstrating that products based on this technology can extend endurance, reduce muscle damage, improve rehydration, and accelerate muscle recovery.Our research in exercise performance has led to the introduction and commercialization of a number of products for the aerobic and strength training athlete.These include: ·
